Order filed October 6, 2022




                                                     In The

                            Fourteenth Court of Appeals
                                                ____________

                                          NO. 14-22-00594-CV
                                                ____________

                                 HALA TASHIN ISSA, Appellant

                                                        V.

                           HELMI BASHAR ABBOUSHI, Appellee


                           On Appeal from the 344th District Court
                                 Chambers County, Texas
                              Trial Court Cause No. CV-28984

                                                 ORDER

        This is an appeal from a judgment signed May 3, 2022. Appellant timely
filed a post judgment motion.1 The notice of appeal was due August 1, 2022. See
Tex. R. App. P. 26.1(a). Appellant, however, filed the notice of appeal on August
12, 2022, a date within 15 days of the due date for the notice of appeal. A motion
for extension of time is necessarily implied when the perfecting instrument is filed
1
 Appellant filed a premature request for findings of fact and conclusions law which served to extend the appellate
deadline to 90 days. See Tex. R. App. P. 26.1(a)(4), 27.2; Tex. Fam. Code Ann. § 153.258.
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th
Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3;10.5(b). If appellant fails to do so, the appeal is subject to dismissal without
further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.